Name: Commission Regulation (EEC) No 106/89 of 18 January 1989 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 1 . 89 Official Journal of the European Communities No L 15/ 11 COMMISSION REGULATION (EEC) No 106/89 of 18 January 1989 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  400 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1988 ,  500 tonnes of boned beef and veal held by the Italian intervention agency and put into store before 1 June 1988 ,  1 000 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 May 1988 ,  1 000 tonnes of boned beef and veal held by the United Kingdom intervention agency and put into store before 1 June 1988 . 2. The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79. 3 . Only those tenders may be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 9 March 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 7 (3) thereof, Whereas the Danish, German, Italian, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 June 1988, Article 2 This Regulation shall enter into force on 19 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 362, 30. 12. 1988, p. 4. (3) OJ No L 266, 24. 10 . 1979, p. 5 .